DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 of U.S. Patent No. 10,984,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent 10,984,591 anticipates claim 1 of the current application. Claims 8 and 15 of the current application are merely different statutory categories relative to claim 1 of U.S. Patent No. 10,984,591 and it would have been obvious to one of ordinary skill at the time of the invention to modify the method of a different statutory category with generic computer components performing the same function of the method. Below is a limitation mapping between claim 1 of the current application and U.S. Patent 10,984,591.
Current Application
U.S. Patent 10,984,591
1. A method, comprising: comparing, by a device comprising a processor, a first frame of a video to a second frame of the video; 
  1. A method, comprising: receiving, by a device comprising a processor, a group of images; determining, by the device, first points of interest of a first image of the group of images and second points of interest of a second image of the group of images;

comparing, by the device, the first points of interest to the second points of interest; and determining, by the device using a non-linear least squares minimization with loss function, from the first points of interest and the second points of interest and based on a result of the comparing, sets of candidate coordinate positions of a joint of a character represented in the first image and the second image.


Claim mapping between the current application and U.S. Patent 10,984,591
Current Application
2
6
9
12
16
20
U.S. Patent 10,984,591
2
6
2
6
2
6



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9, 13-16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2019/0139297)(Hereinafter referred to as Chen).
Regarding claim 1, Chen teaches A method (FIG. 3 is a flowchart of an example method for 3D skeletonization. See paragraph [0011]), comprising: comparing, by a device comprising a processor, a first frame of a video to a second frame of the video (The 3D skeleton generator 112 can comprise one or more hardware and/or software components of the computing device 110. The 3D skeleton generator 112 can receive the captured images 126 and 128 from the camera devices 120 via one or more wired and/or wireless connections. The camera devices 120 can comprise video cameras and the captured images can comprise captured video frames. See paragraph [0030])(At 430, the detected keypoints are correlated using truncated epipolar lines. FIG. 400 depicts example captured images 436 depicting the human 412. The example captured images 436 are overlaid with 2D skeletons comprising keypoints identified in the images at 420. The keypoint correlation 430 identifies keypoints across the various captured images that are associated with a same body part of the human 412. See paragraph [0058])(comparing is the process of performing correlation); and 
based on the comparing, determining, by the device, a set of three-dimensional points defining a position of a joint of a character represented in the video (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057])( Two keypoints in different images can be correlated using a truncated epipolar line. A keypoint in a first image can be used to project a truncated epipolar line onto a second image. If the epipolar line intersects a keypoint in the second image, then the two keypoints can be considered to identify a same body part of the human 412 and can be correlated. In an embodiment where confidence scores are determined for the keypoints with respect to identified body parts, the confidence scores can be used to select image keypoints for use in performing correlation operations for the given body part. For example, a first keypoint in one of the images with a highest confidence score with respect to a given body part can be selected. A second keypoint in another of the images with a second highest confidence score with respect to the given body part can then be selected. The first keypoint can then be used to project a truncated epipolar line on the another image. If the truncated epipolar line intersects ( or comes close to intersecting) the second keypoint, then the two keypoints can be correlated. See paragraph [0059])(See figure 4)( A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. See paragraph [0063]).

Regarding claim 2, Chen teaches The method of claim 1, wherein the first frame is captured from a first vantage point applicable to a scene in which the character is represented, and the second frame is captured from a second vantage point applicable to the scene (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057]).

Regarding claim 6, Chen teaches The method of claim 1, further comprising, generating, by the device, a skeletal rig comprising the joint based on the set of three-dimensional points (At 440, 3D coordinates are triangulated using the correlated keypoints, and a 3D skeleton 446 for the human 412 is generated. Correlated keypoints can be used to reconstruct 3D coordinates of associated features of the human 412 in a 3D space using triangulation. The images containing the correlated keypoints can be considered to be 2D projections of the 3D scene 416 from the perspectives of the respective cameras. The 2D coordinates of the correlated keypoints in their respective images, and the relative positions of the associated cameras that captured the images, can be used to triangulate a 3D position of a body part associated with the correlated keypoints. In a particular embodiment, a direct linear transform can be used to triangulate a 3D coordinate using correlated keypoints. However, other triangulation techniques are possible. See paragraph [0062])(See figure 4) (A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. For example, one or more 3D meshes that model various human body parts can be anchored to the 3D coordinates with which the respective body parts are associated. Additionally or alternatively, other types of 3D meshes can be anchored and positioned based on the 3D skeleton. Examples include custom 3D character models, filters, skins, etc. See paragraph [0063])(See figure 4, element 446).

Regarding claim 7, Chen teaches The method of claim 1, wherein the video is a volumetric video generated from two-dimensional videos (See figure 4, plurality of videos from different viewpoints create volumetric video representation) (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057])( Two keypoints in different images can be correlated using a truncated epipolar line. A keypoint in a first image can be used to project a truncated epipolar line onto a second image. If the epipolar line intersects a keypoint in the second image, then the two keypoints can be considered to identify a same body part of the human 412 and can be correlated. In an embodiment where confidence scores are determined for the keypoints with respect to identified body parts, the confidence scores can be used to select image keypoints for use in performing correlation operations for the given body part. For example, a first keypoint in one of the images with a highest confidence score with respect to a given body part can be selected. A second keypoint in another of the images with a second highest confidence score with respect to the given body part can then be selected. The first keypoint can then be used to project a truncated epipolar line on the another image. If the truncated epipolar line intersects ( or comes close to intersecting) the second keypoint, then the two keypoints can be correlated. See paragraph [0059]) (The 3D skeleton generator 112 can comprise one or more hardware and/or software components of the computing device 110. The 3D skeleton generator 112 can receive the captured images 126 and 128 from the camera devices 120 via one or more wired and/or wireless connections. The camera devices 120 can comprise video cameras and the captured images can comprise captured video frames. See paragraph [0030])(At 430, the detected keypoints are correlated using truncated epipolar lines. FIG. 400 depicts example captured images 436 depicting the human 412. The example captured images 436 are overlaid with 2D skeletons comprising keypoints identified in the images at 420. The keypoint correlation 430 identifies keypoints across the various captured images that are associated with a same body part of the human 412. See paragraph [0058])(comparing is the process of performing correlation).

Regarding claim 8, Chen teaches A system (Technologies are provided for generating three-dimensional (3D) skeletons of target objects using images of the target objects captured from different viewpoints. See Abstract), comprising: 
a processor (With reference to FIG. 7, the computing system 700 includes one or more processing units 710, 715 and memory 720, 725. In FIG. 7, this basic configuration 730 is included within a dashed line. The processing units 710, 715 execute computer-executable instructions. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. See paragraph [0083]); and 
a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions (For example, FIG. 7 shows a central processing unit 710 as well as a graphics processing unit or co-processing unit 715. The tangible memory 720, 725 may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory 720, 725 stores software 780 implementing one or more technologies described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s). See paragraph [0083]), comprising: 
an edit unit that: compares a first frame of a video to a second frame of the video (The 3D skeleton generator 112 can comprise one or more hardware and/or software components of the computing device 110. The 3D skeleton generator 112 can receive the captured images 126 and 128 from the camera devices 120 via one or more wired and/or wireless connections. The camera devices 120 can comprise video cameras and the captured images can comprise captured video frames. See paragraph [0030])(At 430, the detected keypoints are correlated using truncated epipolar lines. FIG. 400 depicts example captured images 436 depicting the human 412. The example captured images 436 are overlaid with 2D skeletons comprising keypoints identified in the images at 420. The keypoint correlation 430 identifies keypoints across the various captured images that are associated with a same body part of the human 412. See paragraph [0058])(comparing is the process of performing correlation); and 
based on the comparing, determines a group of three-dimensional points defining a position of a joint of a character represented in the video (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057])( Two keypoints in different images can be correlated using a truncated epipolar line. A keypoint in a first image can be used to project a truncated epipolar line onto a second image. If the epipolar line intersects a keypoint in the second image, then the two keypoints can be considered to identify a same body part of the human 412 and can be correlated. In an embodiment where confidence scores are determined for the keypoints with respect to identified body parts, the confidence scores can be used to select image keypoints for use in performing correlation operations for the given body part. For example, a first keypoint in one of the images with a highest confidence score with respect to a given body part can be selected. A second keypoint in another of the images with a second highest confidence score with respect to the given body part can then be selected. The first keypoint can then be used to project a truncated epipolar line on the another image. If the truncated epipolar line intersects ( or comes close to intersecting) the second keypoint, then the two keypoints can be correlated. See paragraph [0059])(See figure 4)( A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. See paragraph [0063]).

Regarding claim 9, Chen teaches The system of claim 8, wherein the first frame is captured from a first perspective to a scene in which the character is represented, and the second frame is captured from a second perspective to the scene different than the first perspective (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057]).


Regarding claim 13, Chen teaches The system of claim 8, wherein the edit unit generates a skeletal rig comprising the joint based on the group of three-dimensional points (At 440, 3D coordinates are triangulated using the correlated keypoints, and a 3D skeleton 446 for the human 412 is generated. Correlated keypoints can be used to reconstruct 3D coordinates of associated features of the human 412 in a 3D space using triangulation. The images containing the correlated keypoints can be considered to be 2D projections of the 3D scene 416 from the perspectives of the respective cameras. The 2D coordinates of the correlated keypoints in their respective images, and the relative positions of the associated cameras that captured the images, can be used to triangulate a 3D position of a body part associated with the correlated keypoints. In a particular embodiment, a direct linear transform can be used to triangulate a 3D coordinate using correlated keypoints. However, other triangulation techniques are possible. See paragraph [0062])(See figure 4) (A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. For example, one or more 3D meshes that model various human body parts can be anchored to the 3D coordinates with which the respective body parts are associated. Additionally or alternatively, other types of 3D meshes can be anchored and positioned based on the 3D skeleton. Examples include custom 3D character models, filters, skins, etc. See paragraph [0063])(See figure 4, element 446).

Regarding claim 14, Chen teaches The system of claim 8, wherein the video is a volumetric video generated from two-dimensional videos (See figure 4, plurality of videos from different viewpoints create volumetric video representation) (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057])( Two keypoints in different images can be correlated using a truncated epipolar line. A keypoint in a first image can be used to project a truncated epipolar line onto a second image. If the epipolar line intersects a keypoint in the second image, then the two keypoints can be considered to identify a same body part of the human 412 and can be correlated. In an embodiment where confidence scores are determined for the keypoints with respect to identified body parts, the confidence scores can be used to select image keypoints for use in performing correlation operations for the given body part. For example, a first keypoint in one of the images with a highest confidence score with respect to a given body part can be selected. A second keypoint in another of the images with a second highest confidence score with respect to the given body part can then be selected. The first keypoint can then be used to project a truncated epipolar line on the another image. If the truncated epipolar line intersects ( or comes close to intersecting) the second keypoint, then the two keypoints can be correlated. See paragraph [0059]) (The 3D skeleton generator 112 can comprise one or more hardware and/or software components of the computing device 110. The 3D skeleton generator 112 can receive the captured images 126 and 128 from the camera devices 120 via one or more wired and/or wireless connections. The camera devices 120 can comprise video cameras and the captured images can comprise captured video frames. See paragraph [0030])(At 430, the detected keypoints are correlated using truncated epipolar lines. FIG. 400 depicts example captured images 436 depicting the human 412. The example captured images 436 are overlaid with 2D skeletons comprising keypoints identified in the images at 420. The keypoint correlation 430 identifies keypoints across the various captured images that are associated with a same body part of the human 412. See paragraph [0058])(comparing is the process of performing correlation).

Regarding claim 15, Chen teaches A non-transitory machine-readable medium , comprising executable instructions that, when executed by a processor, facilitate performance of operations (A computing system may have additional features. For example, the computing system 700 includes storage 740, one or more input devices 750, one or more output devices 760, and one or more communication connections 770. An interconnection mechanism (not shown) such as a bus, controller, or network interconnects the components of the computing system 700. Typically, operating system software (not shown) provides an operating environment for other software executing in the computing system 700, and coordinates activities of the components of the computing system 700. see paragraph [0084]), comprising: comparing a first frame of a video to a second frame of the video (The 3D skeleton generator 112 can comprise one or more hardware and/or software components of the computing device 110. The 3D skeleton generator 112 can receive the captured images 126 and 128 from the camera devices 120 via one or more wired and/or wireless connections. The camera devices 120 can comprise video cameras and the captured images can comprise captured video frames. See paragraph [0030])(At 430, the detected keypoints are correlated using truncated epipolar lines. FIG. 400 depicts example captured images 436 depicting the human 412. The example captured images 436 are overlaid with 2D skeletons comprising keypoints identified in the images at 420. The keypoint correlation 430 identifies keypoints across the various captured images that are associated with a same body part of the human 412. See paragraph [0058])(comparing is the process of performing correlation); and 
based on the comparing, determining three-dimensional points defining a position of a joint of a character represented in the video (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057])( Two keypoints in different images can be correlated using a truncated epipolar line. A keypoint in a first image can be used to project a truncated epipolar line onto a second image. If the epipolar line intersects a keypoint in the second image, then the two keypoints can be considered to identify a same body part of the human 412 and can be correlated. In an embodiment where confidence scores are determined for the keypoints with respect to identified body parts, the confidence scores can be used to select image keypoints for use in performing correlation operations for the given body part. For example, a first keypoint in one of the images with a highest confidence score with respect to a given body part can be selected. A second keypoint in another of the images with a second highest confidence score with respect to the given body part can then be selected. The first keypoint can then be used to project a truncated epipolar line on the another image. If the truncated epipolar line intersects ( or comes close to intersecting) the second keypoint, then the two keypoints can be correlated. See paragraph [0059])(See figure 4)( A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. See paragraph [0063]).

Regarding claim 16, Chen teaches The non-transitory machine-readable medium of claim 15, wherein the first frame is captured from a first vantage point applicable to a scene in which the character is represented, and the second frame is captured from a second vantage point applicable to the scene (Thus, at least some of the keypoints detected in the different images will be associated with depictions of a same body part from different perspectives. In at least some embodiments, a confidence score is determined for an identified keypoint that indicates a statistical probability that the detected keypoint in the image depicts a given body part. See paragraph [0057]).

Regarding claim 20, Chen teaches The non-transitory machine-readable medium of claim 15, wherein the operations further comprise generating a skeletal rig comprising the joint based on the three- dimensional points (At 440, 3D coordinates are triangulated using the correlated keypoints, and a 3D skeleton 446 for the human 412 is generated. Correlated keypoints can be used to reconstruct 3D coordinates of associated features of the human 412 in a 3D space using triangulation. The images containing the correlated keypoints can be considered to be 2D projections of the 3D scene 416 from the perspectives of the respective cameras. The 2D coordinates of the correlated keypoints in their respective images, and the relative positions of the associated cameras that captured the images, can be used to triangulate a 3D position of a body part associated with the correlated keypoints. In a particular embodiment, a direct linear transform can be used to triangulate a 3D coordinate using correlated keypoints. However, other triangulation techniques are possible. See paragraph [0062])(See figure 4) (A 3D skeleton 446 of the human 412 can be generated using the 3D coordinates for the body parts. The 3D skeleton 446 can be used to create a 3D representation of the human 412. For example, one or more 3D meshes that model various human body parts can be anchored to the 3D coordinates with which the respective body parts are associated. Additionally or alternatively, other types of 3D meshes can be anchored and positioned based on the 3D skeleton. Examples include custom 3D character models, filters, skins, etc. See paragraph [0063])(See figure 4, element 446).

Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the video is a first version of the video from multiple versions of the video, and further comprising; in response to receiving an edit that adjusts the position of the joint in the first version of the video, concurrently making, by the device, respective corresponding adjustments to the position of the joint in one or more second versions of the video from the multiple versions of the video different than the first version.” of claim .
Claim 4 contains allowable subject matter because it depends on a claim containing allowable subject matter.
The prior art of record alone or in combination is silent to the limitations “wherein the video is a first version of the video from multiple versions of the video, and in response to receiving an edit that adjusts a rotation of the joint in the first version of the video, concurrently making, by the device, respective corresponding adjustments to the rotation of the joint in one or more second versions of the video from the multiple versions of the video different than the first version.” of claim 5 when read in light of the rest of the limitations in claim 5 and the claims to which claim 5 depends and thus claim 5 contains allowable subject matter.
Claims 10 and 17 contain similar subject matter to claim 3 in merely a different form and contain allowable subject matter for the same reasons recited above.
Claim 11 and 18 contain allowable subject matter because it depends on a claim containing allowable subject matter
Claims 12 and 19 contain similar subject matter to claim 4 in merely a different form and contain allowable subject matter for the same reasons recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611